DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 2C and 2D are incorrectly illustrated.  Figures 2C and 2D should illustrate the correct positions of the rack with a corresponding plug.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It appears that there are typographical errors for the dependency of claims 14-16 and 20.  It is guessed that claims 14, 15, 16 and 20 are intended to depend from claims 13, 14, 14 and 18, respectively.  To further prosecution, claims 14, 15, 16 and 20 are being treated to depend from claims 13, 14, 14 and 18, respectively.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (2,651,385).
Re: claim 1, Clark shows a damper 10, as in the present invention, comprising:
(a) a housing 23 comprising a rack section at 25 along an axial axis of the housing and a pinion section at 26 along a transverse axis of the housing;
(b) a rack 45 comprising a first head 44 and rack teeth, wherein the first head comprises one or more first-head flow-control mechanism 57, 52, and wherein the rack is slidably secured within the rack section;
(c) a pinion 29 comprising pinion teeth, operative to engage the rack teeth, wherein the pinion is rotatably secured within the pinion section; and
(d) a fluid disposed within the housing;
wherein a rotation of the pinion around the transverse axis actuates the rack through the fluid along the axial axis, thereby, controlling the rotation of the pinion via the one or more first-head flow-control mechanism, see figure 4.
Re: claim 2, Clark shows the one or more first-head flow-control mechanism comprise at least one of an orifice through the first head and an orifice including a valve 52 through the first head.

Re: claim 4, Clark shows the damper of claim 1, further comprising:
(e) a first plug 41; and
wherein the rack section further comprises a first distal section operative to receive the first plug, wherein the first plug is operative to limit a first axial motion of the rack in a first direction along the axial axis, thereby, controlling a first maximum rotation of the pinion in a first direction around the transverse axis via the first plug, see figure 4.
Re: claim 5, Clark shows the rack further comprises a second head 43 comprising one or more second-head flow-control mechanism 57, 52, thereby, further controlling the rotation of the pinion via the one or more second-head flow-control mechanism.
Re: claim 6, Clark shows the one or more second-head flow- control mechanism comprise at least one of an orifice through the second head and an orifice including a valve 52 through the second head.
Re: claim 7, Clark shows the second head is cylindrical comprising one or more second-head grooves disposed circumferentially around an outer diameter of the second head, operative to receive one or more second-head sealing rings, see figure 4.
Re: claim 8, Clark shows the damper of claim 5, further comprising:
(f) a second plug 41: and
wherein the rack section further comprises a second distal section operative to receive the second plug, wherein the second plug is operative to limit a second axial 
Re: claim 9, Clark shows the pinion is coupled with a torque tube 14 via two brackets 17, 18.
Re: claim 10, Clark shows the pinion is rotatably secured within the pinion section via two bearings 27, 31.
Re: claim 11, Clark shows a method of damping, as in the present invention, comprising:
(a) providing a housing 23 comprising a rack section at 25 along an axial axis of the housing and a pinion section at 26 along a transverse axis of the housing;
(b) providing a rack 45 comprising a first head 44 and rack teeth, wherein the first head comprises one or more first-head flow-control mechanism 57, 52, and wherein the rack is slidably secured within the rack section;
(c) providing a pinion 29 comprising pinion teeth, operative to engage the rack teeth, wherein the pinion is rotatably secured within the pinion section; and
(d) providing a fluid disposed within the housing;
wherein a rotation of the pinion around the transverse axis actuates the rack through the fluid along the axial axis, thereby, controlling the rotation of the pinion via the one or more first-head flow-control mechanism, see figure 4.
Re: claim 12, Clark shows the one or more first-head flow-control mechanism comprise at least one of an orifice through the first head and an orifice including a valve 52 through the first head.

(e) providing a first plug 41; and
wherein the rack section further comprises a first distal section operative to receive the first plug, wherein the first plug is operative to limit a first axial motion of the rack in a first direction along the axial axis, thereby, controlling a first maximum rotation of the pinion in a first direction around the transverse axis via the first plug, see figure 4.
Re: claim 14, Clark shows the rack further comprises a second head 43 comprising one or more second-head flow-control mechanism 57, 52, thereby, further controlling the rotation of the pinion via the one or more second-head flow-control mechanism.
Re: claim 15, Clark shows the one or more second-head flow-control mechanism comprise at least one of an orifice through the second head and an orifice including a valve 52 through the second head.
Re: claim 16, Clark shows the method of claim 4, further comprising:
(f) providing a second plug 41; and
wherein the rack section further comprises a second distal section operative to receive the second plug, wherein the second plug is operative to limit a second axial motion of the rack in a second direction along the axial axis, thereby, controlling a second maximum rotation of the pinion in a second direction around the transverse axis via the second plug, see figure 14.
Re: claim 17, Clark shows the pinion is coupled with a torque tube 14 via two brackets 17, 18.

(a) actuating the rack through a fluid disposed within the housing along the axial axis via the pinion, thereby, controlling a rotation of the pinion via the one or more first-head flow-control mechanism, see figure 4.
Re: claim 19, Clark shows the rack section further comprises a first distal section operative to receive a first plug 41, the method further comprising:
(b) limiting a first axial motion of the rack in a first direction along the axial axis, thereby, controlling a first maximum rotation of the pinion in a first direction around the transverse axis via the first plug, see figure 4.
Re: claim 20, Clark shows the rack further comprises a second head 43 comprising one or more second-head flow-control mechanism 57, 52, thereby, further
controlling the rotation of the pinion via the one or more second-head flow-control mechanism, and wherein the rack section further comprises a second distal section operative to receive a second plug 41, the method further comprising:
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Korling, Steiner, Heverly and Magaribuchi are cited for other dampers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657